Title: From Benjamin Franklin to Dumas, 5 June 1780
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear Sir.
Passy June 5. 1780.
The Gentleman whose Name you wish’d to know in one of your late Letters, is M. Westhuysen Echevin & Conseiller de la Ville de Harlem. I shall probably [send an order?] to that Place for some of the Types, of which you have sent me the Prices, before I leave Europe. I think them very good and not dear.
A Dutch Ship belonging to Mess. Little Dale & Co: of Rotterdam, being brought into France as having an English Cargo on board, I have followed your Opinion with regard to the Condemnation of the Cargo, which I think the more right, as the English have in the West Indies confiscated several of our Cargoes found in Dutch Ships. But to shew Respect to the Declaration of the Empress of Russia, I have written to the Owners of our Privateers, a Letter of which I enclose a Copy, together with a Copy of the Judgement, for your Use if you hear of any Complaint. I approve much of the Principles of the Confederacy of the Neutral Powers, and am not only for respecting the Ships as the House of a Friend, tho containing the Goods of an Enemy, but I even wish for the Sake of Humanity, that the Law of Nations may be farther improved, by determining that even in time of War, all those kinds of People who are employed in procuring Subsistance for the Species, or in exchanging the Necessaries or Conveniences of Life, which is for the common Benefit of Mankind; such as Husbandmen on their Lands, Fishermen in their Barques, and Traders in unarmed Vessels, shall be permitted to prosecute their several innocent and useful Employments without Interruption or Molestation, and nothing taken from them, even when wanted by an Enemy, but in paying a fair Price for the same.
I think you have done well to print the Letter of Clinton; for tho’ I have myself had suspicions whether some Parts of it were really written by him, yet I have no doubt of the Facts stated, and think the Piece Valuable as giving a true account of the State of British and American Affairs in that Quarter. On the whole it has the Appearance of a Letter written by a General who did not approve of the Expedition he was sent upon who had no Opinion of the Judgement of those who drew up his Instructions who had observed that preceding Commanders, Gage Burgoyne, Keppel, and the Howes had all been censur’d by the Ministers for having unsuccesfully attempted to execute injudicious Instructions with unequal Force; and he therefore wrote such a Letter not merely to give the Information contained in it but to be produced in his Vindication, when he might be recalled, and his want of Success charged upon him as a Crime, tho’ in Truth owing to the folly of the Ministers who had order’d him on impracticable Projects and persisted in them notwithstanding his faithful Informations, without furnishing the necessary Number of Troops he had demanded.— In this View much of the Letter may be accounted for, without supposing it fictitious; and therefore if not genuine it is ingeniously written: But you will easily conceive that if the State of publick Facts it contains were known in America to be false, such a Publication there would have been absurd and of no possible Use to the Cause of the Country. I have wrote to Mr. Neufville concerning the Bills you mention. I have no Orders or Advice about them, know nothing of them, and therefore cannot prudently meddle with them; especially as the Funds in my Power are not more than sufficient to answer the Congress Bills for Interest, and other inevitable Demands. He desired to know whether I would engage to reimburse him if he should accept and pay them; but as I know not the Amount of them I cannot enter into any such Engagement: For tho’ if they are genuine Congress Bills, I am persuaded all possible Care will be taken by Congress to provide for their punctual Payment, yet there are so many accidents by which Remittances are delayed or intercepted in this Time of War, that I dare not hazard for these new Bills, the Possibility of being render’d unable to pay the others.
With great Esteem I am, Dear Sir your most obedt and humble Servt
B. Franklin

P.S. I cannot prescribe as you desire anything relating to your affair with 62. Your own Judgement ought to guide you. I shall be careful to furnish you early with any good News we may receive. If the 732. cannot be immediately made, it may with Prudence come on by Degrees./.

 
[In the margin:] (The Copy of the Judgement will be sent by next Post.)
M Dumas.
Endorsed: 175 Passy 5e. Juin 1780 Mr B Franklin
Notation: Benjamin Franklin
